DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 23, 2021.  Claims 15-34 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Doyel et al, US 2003/0228997.
Doyel et al teach an azeotrope or azeotrope-like degreasing, stripping, and cleaning compositions which include at least one solvent enhancement agent which may include ethylene glycol, butylene glycol, propylene glycol, hexamethyl disiloxane, octamethyl trisiloxane, decamethyl tetrasiloxane, propylene glycol methyl ether, and propylene glycol butyl ether (claim 10), and these compositions may be used to clean circuit boards (claim 20).  It would have been obvious for one of ordinary skill in the art to formulate an azeotrope cleaning composition containing well-known solvents as these solvents are well-known for use in cleaning compositions and are taught by the reference.  With respect to the method claimed, as these azeotropes are used to clean circuit boards, and cleaning circuit boards is a primary function of the claimed composition (see ¶21 of the present specification), one of ordinary skill in the art would expect to find deposits and contaminants normally found on a circuit board, including carbonaceous materials, solder fluxes, and silicone deposits, and so the reference renders obvious the method claimed.
Applicants have traversed this rejection on the grounds the reference does not make specific mention of silicone deposits and so the reference should not be applied.  Applicants further argue that silicone is deposited on the circuit board after, not during manufacture, to protect the components.  Well and good.  But if excess silicone is applied, whenever it is applied, it needs to be removed, yes?  What would a person of ordinary skill in the art use to remove an unwanted deposit from a circuit board at any step in the manufacturing process, or even after the manufacturing process, but a circuit board cleaner?  The examiner maintains that not mentioning every possible circuit board contaminant cannot be the basis for disqualifying a reference.  Cleaners such as laundry detergents do not list every possible stain found on laundry, but few would suggest the stain should be the basis for patentability of a laundry detergent.  As the reference is clearly drawn to cleaning circuit boards, the examiner maintains it is obvious to use a circuit board cleaner for any contaminant, at any step along the way, be it during, or after manufacturing, of the circuit board.
With respect to new claims 28 and 32, a component needs to be replaced, so the silicone coating is removed, the component is replaced, and presumably a new protective silicone coating is applied, though this step is not mentioned in the claims.  Again, whatever the reason the silicone needs to be removed, what would one of ordinary skill in the art use to remove something from a circuit board, be it a contaminant or a coating, but a composition specifically designed for cleaning circuit boards?
If applicants have discovered a composition particularly effective for removing silicone coatings, a method using such a composition may have a path to patentability.  But as the claims stand, an “oxygenated solvent” which encompasses any alcohol, glycol, or glycol ether….pretty much every commonly used solvent, and a siloxane….a common ingredient in circuit board cleaners…such a claim is broad to the point where a typical circuit board cleaner will read on such a claim.
With respect to methods of applying a circuit board cleaner, or brushing the circuit board to assist with removal, these are all techniques well known to persons of skill in the art and do not add patentable weight to the claims.

Claims 15-22, and 24-34 are rejected under 35 U.S.C. 103 as obvious over Flaningam et al, US 5,824,632.
Flaningam et al teach hexamethyldisiloxane-containing azeotropes comprising propylene glycol methyl ether and hexamethyldisiloxane (claim 1).  With respect to the method claimed, these azeotropes are used to clean electronic circuit boards (claim 20).  The examiner notes that cleaning circuit boards is a primary function of the claimed composition (see ¶21 of the present specification).  One of ordinary skill in the art then, when endeavoring to clean a circuit board, the primary goal of both the reference and the claimed invention, would expect to find deposits and contaminants normally found on a circuit board, including carbonaceous materials, solder fluxes, and silicone deposits, and so the reference renders obvious the method claimed.
With respect to methods of applying a circuit board cleaner, or brushing the circuit board to assist with removal, these are all techniques well known to persons of skill in the art and do not add patentable weight to the claims.
Applicants have traversed this rejection on the same grounds as set forth above and the examiner’s response is the same.

Claims 15-22 and 24-34 are rejected under 35 U.S.C. 103 as obvious over Flaningam et al, US 5,454,970.
Flaningam et al teach octamethyltrisiloxane-containing azeotropes comprising propylene glycol monobutyl ether and octamethyltrisiloxane (claim 4).  With respect to the method claimed, these azeotropes are used to clean electronic circuit boards (claim 30).  The examiner notes that cleaning circuit boards is a primary function of the claimed composition (see ¶21 of the present specification).  One of ordinary skill in the art then, when endeavoring to clean a circuit board, the primary goal of both the reference and the claimed invention, would expect to find deposits and contaminants normally found on a circuit board, including carbonaceous materials, solder fluxes, and silicone deposits, and so the reference renders obvious the method claimed.
With respect to methods of applying a circuit board cleaner, or brushing the circuit board to assist with removal, these are all techniques well known to persons of skill in the art and do not add patentable weight to the claims.
Applicants have traversed this rejection on the same grounds as set forth above and the examiner’s response is the same.

Claims 15-22, and 24-34 are rejected under 35 U.S.C. 103 as obvious over Flaningam et al, US 5,478,493.
Flaningam et al teach hexamethyldisiloxane-containing azeotropes comprising propylene glycol methyl ether and hexamethyldisiloxane (claim 1).  With respect to the method claimed, these azeotropes are used to clean electronic circuit boards (claim 20).  The examiner notes that cleaning circuit boards is a primary function of the claimed composition (see ¶21 of the present specification).  One of ordinary skill in the art then, when endeavoring to clean a circuit board, the primary goal of both the reference and the claimed invention, would expect to find deposits and contaminants normally found on a circuit board, including carbonaceous materials, solder fluxes, and silicone deposits, and so the reference renders obvious the method claimed.
With respect to methods of applying a circuit board cleaner, or brushing the circuit board to assist with removal, these are all techniques well known to persons of skill in the art and do not add patentable weight to the claims.
Applicants have traversed this rejection on the same grounds as set forth above and the examiner’s response is the same.

Claims 15-22, and 24-34 are rejected under 35 U.S.C. 103 as obvious over McCormack et al, US 5,628,833.
McCormack et al teach a cleaning composition with siloxane azeotropes comprising propylene glycol monobutyl ether and octamethyltrisiloxane (claim 12), as well as propylene glycol methyl ether and hexamethyldisiloxane (claim 11).  With respect to the method claims, these azeotropes are used to clean electronic circuit boards (claim 8).  The examiner notes that cleaning circuit boards is a primary function of the claimed composition (see ¶21 of the present specification).  One of ordinary skill in the art then, when endeavoring to clean a circuit board, the primary goal of both the reference and the claimed invention, would expect to find deposits and contaminants normally found on a circuit board, including carbonaceous materials, solder fluxes, and silicone deposits, and so the reference renders obvious the method claimed.
With respect to methods of applying a circuit board cleaner, or brushing the circuit board to assist with removal, these are all techniques well known to persons of skill in the art and do not add patentable weight to the claims.
Applicants have traversed this rejection on the same grounds as set forth above and the examiner’s response is the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761